Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
Applicant presents Claims 1-20 for examination.  The Office rejects Claims 1-20 as detailed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and the corresponding dependent claims of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, and the corresponding dependent claims of U.S. Pat. No. 10,977,068. Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the independent-claim comparison table below:

Present Application
U.S. Pat. No. 10,977,068
1.  A method for live-migrating virtual services between server nodes, comprising: 
determining impact scores for a plurality of virtual machines on a cloud computing system, wherein determining the impact scores includes, for each virtual machine from the plurality of virtual machines, determining an impact score indicating a predicted impact of live-migrating a virtual machine based on one or more behavior characteristics of the virtual machine; 

identifying candidate virtual machines for live-migration based on a policy of the cloud computing system associated with increasing availability of computing resources on server devices of the cloud computing system, wherein identifying the candidate virtual machines includes identifying a subset of virtual machines from the plurality of virtual machines based on associated impact scores for the subset of virtual machines being less than impact scores for other virtual machines from the plurality of virtual machines; 










and initiating live-migration of the candidate virtual machines to one or more destination server devices.
1.  A method for live-migrating virtual services between server nodes, comprising: 
identifying a plurality of virtual machines on a plurality of server devices; evaluating virtual machine characteristics of the plurality of virtual machines to determine a plurality of impact scores for the plurality of virtual machines, wherein the plurality of impact scores are associated with a predicted impact of live-migrating the plurality of virtual machines;

determining a threshold impact score based on a state of available computing resources of the plurality of server devices, the state of available computing resources including a number of empty server devices from the plurality of server devices; determining whether the number of empty server devices is greater than or equal to a minimum threshold number of empty server devices for the plurality of server devices, wherein the threshold impact score is based on whether the number of empty server devices is greater than or equal to the minimum threshold number of empty server devices for the plurality of server devices; identifying a subset of virtual machines from the plurality of virtual machines as candidate virtual machines for live-migration based on impact scores for the subset of virtual machines being less than the determined threshold impact score;

and selectively initiating live-migration of the subset of virtual machines from the plurality of virtual machines to one or more destination server devices.
(Independent) Claim 13, a system claim, is substantially similar to Claim 1.
(Independent) Claim 9, a system claim, is substantially similar to Claim 1.

	






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-2, 4-11, 13-14 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Dong (U.S. Pub. 2018/0246751):
As for Claim 1, Dong teaches determining impact scores for a plurality of virtual machines on a cloud computing system, wherein determining the impact scores includes, for each virtual machine from the plurality of virtual machines, determining an impact score indicating a predicted impact of live-migrating a virtual machine based on one or more behavior characteristics of the virtual machine (P2 ¶23 L1: “According to some examples, migration manager 114 may include logic and/or features to implement prediction algorithms to predict migration behaviors for selectively migrating VMs 112-1 to 112-n to destination node/server 120. The prediction algorithms may include determining separate predicted times [impact scores] for each VM to copy dirty memory pages to destination node/server 120 until remaining dirty memory pages fall below a threshold number (e.g., similar to completing a pre-memory copy phase). The separately predicted time periods may be based on respective VMs executing their respective applications to fulfill respective workloads. As described more below, these respective workloads may be used to determine separate working set patterns that are then used to predict VM migration behaviors based on network bandwidth allocated for VM migration.); identifying candidate virtual machines for live-migration based on a policy of the cloud computing system associated with increasing availability of computing resources on server devices of the cloud computing system, wherein identifying the candidate virtual machines includes identifying a subset of virtual machines from the plurality of virtual machines based on associated impact scores for the subset of virtual machines being less than impact scores for other virtual machines from the plurality of virtual machines; and initiating live-migration of the candidate virtual machines to one or more destination server devices (P2 ¶23 L15: “A first VM from among VM's 112-1 to 112-n may then be selected to be first of the VMs migrated to destination node/server 120 based on its migration behavior satisfying one or more policies compared to other separately predicted VM migration behaviors for the other VMs.)
As for Claim 2, which depends on Claim 1, Dong teaches wherein the one or more behavior characteristics includes characteristics of an application running on the virtual machine (P1 ¶16 L1: “A significant challenge to VM migration may be associated with a memory working set of the VM as the VM executes one or more applications.”)
As for Claim 4, which depends on Claim 1, Dong teaches wherein determining the impact score for each virtual machine from the plurality of virtual machines includes: identifying lifetimes of the plurality of virtual machines, the lifetimes including indications of when the plurality of virtual machines are expected to expire; and wherein determining the impact score for the virtual machine is based on an associated lifetime of the virtual machine (P2 ¶22 L1: “In some examples, logic and/or features at source node/server 110 such as migration manager 114 may be capable of selecting a first VM from among VMs 112-1 to 112-n for a first live migration. The selection may be due to indications that source node/server 110 is approaching an end-of-life cycle or may be starting to show signs of premature failure, e.g., unable to meet QoS criteria or SLAs when hosting VMs 112-1 to 112-n.”)
As for Claim 5, which depends on Claim 4, Dong teaches wherein identifying lifetimes of the plurality of virtual machines includes identifying times at which one or more of the virtual machines are scheduled to expire (P2 ¶22 L1: “In some examples, logic and/or features at source node/server 110 such as migration manager 114 may be capable of selecting a first VM from among VMs 112-1 to 112-n for a first live migration. The selection may be due to indications that source node/server 110 is approaching an end-of-life cycle or may be starting to show signs of premature failure, e.g., unable to meet QoS criteria or SLAs when hosting VMs 112-1 to 112-n.”)
As for Claim 6, which depends on Claim 4, Dong teaches wherein determining the impact score for the virtual machine includes: comparing the associated lifetime to a time when the virtual machine would be scheduled for live-migration; and determining the impact score for the virtual machine based on comparing the associated lifetime to the time when the virtual machine would be scheduled for live migration (P2 ¶22 L1: “In some examples, logic and/or features at source node/server 110 such as migration manager 114 may be capable of selecting a first VM from among VMs 112-1 to 112-n for a first live migration. The selection may be due to indications that source node/server 110 is approaching an end-of-life cycle or may be starting to show signs of premature failure, e.g., unable to meet QoS criteria or SLAs when hosting VMs 112-1 to 112-n.”)
As for Claim 7, which depends on Claim 6, Dong teaches wherein determining the impact score includes: if the associated lifetime is earlier than the time when the virtual machine would be scheduled for live-migration, associating the virtual machine with a first impact score; and if the associated lifetime is greater than the time when the virtual machine would be schedule for live-migration, associating the virtual machine with a second impact score (P2 ¶22 L1: “In some examples, logic and/or features at source node/server 110 such as migration manager 114 may be capable of selecting a first VM from among VMs 112-1 to 112-n for a first live migration. The selection may be due to indications that source node/server 110 is approaching an end-of-life cycle or may be starting to show signs of premature failure, e.g., unable to meet QoS criteria or SLAs when hosting VMs 112-1 to 112-n.” Further, logic would dictate that the end-of-life factor would supersede the normal impact factors: (P2 ¶22 L8) ”These indications of an end-of-life cycle or premature failure may result in a need to orderly migrate VMs 112-1 to 112-n from source node/ server 110 to destination node/server 120 while having little to no impact on providing network services and thus maintaining high availability for system 100.”)
As for Claim 8, which depends on Claim 7, Dong teaches wherein the first impact score is greater than the second impact score based on the associated lifetime being earlier than the time when the virtual machine would be scheduled for live-migration (P2 ¶22 L8: ”These indications of an end-of-life cycle or premature failure may result in a need to orderly migrate VMs 112-1 to 112-n from source node/ server 110 to destination node/server 120 while having little to no impact on providing network services and thus maintaining high availability for system 100.”)
As for Claim 9, which depends on Claim 1, Dong teaches wherein the one or more behavior characteristics includes one or more of a daily or weekly utilization pattern for the virtual machine (P4 ¶33 L1: “FIG. 2 illustrates example working set patterns 200. In some examples, working set patterns 200 may include separately determined working set patterns for VMs 112-1 to 112-n hosted by source node/server 110 as shown in FIG. 1 for system 100. For these examples, the separately determined working set patterns may be based on respective VMs 112-1 to 112-n separately executing respective applications 113-1 to 113-n to fulfill respective workloads. Each of the working set patterns included in working set patterns 200 may be based on collecting a writable (memory) working- set pattern using a log-dirty mode to track a number of dirty memory pages over a given time for each VM.”)
As for Claim 10, which depends on Claim 9, Dong teaches wherein determining the impact score for each virtual machine includes: identifying a time at which a virtual machine would be scheduled for live migration; and determining, based on the daily or weekly utilization pattern, the impact score based on a predicted utilization for the virtual machine at the time when the virtual machine would be scheduled for live-migration (P4 ¶33 L1: “FIG. 2 illustrates example working set patterns 200. In some examples, working set patterns 200 may include separately determined working set patterns for VMs 112-1 to 112-n hosted by source node/server 110 as shown in FIG. 1 for system 100. For these examples, the separately determined working set patterns may be based on respective VMs 112-1 to 112-n separately executing respective applications 113-1 to 113-n to fulfill respective workloads. Each of the working set patterns included in working set patterns 200 may be based on collecting a writable (memory) working- set pattern using a log-dirty mode to track a number of dirty memory pages over a given time for each VM.”)  
As for Claim 11, which depends on Claim 1, Dong teaches wherein the one or more behavior characteristics includes two or more of: characteristics of an application running on the virtual machine (P2 ¶23 L1: “According to some examples, migration manager 114 may include logic and/or features to implement prediction algorithms to predict migration behaviors for selectively migrating VMs 112-1 to 112-n to destination node/server 120. The prediction algorithms may include determining separate predicted times [impact scores] for each VM to copy dirty memory pages to destination node/server 120 until remaining dirty memory pages fall below a threshold number (e.g., similar to completing a pre-memory copy phase). The separately predicted time periods may be based on respective VMs executing their respective applications to fulfill respective workloads. As described more below, these respective workloads may be used to determine separate working set patterns that are then used to predict VM migration behaviors based on network bandwidth allocated for VM migration.); a sensitivity of the virtual machine to an estimated brownout time, the estimated brownout time including an estimated duration of time that a virtual machine will provide limited performance while still maintaining a level of access to the virtual machine; a lifetime of the virtual machine, the lifetime including an indication of when the virtual machine is expected to expire (P2 ¶22 L1: “In some examples, logic and/or features at source node/server 110 such as migration manager 114 may be capable of selecting a first VM from among VMs 112-1 to 112-n for a first live migration. The selection may be due to indications that source node/server 110 is approaching an end-of-life cycle or may be starting to show signs of premature failure, e.g., unable to meet QoS criteria or SLAs when hosting VMs 112-1 to 112-n.”); and a daily or weekly utilization pattern for the virtual machine.
Claims 13 and 16-20 recite substantially the same subject matter as Claims 1, 4, 6-7 and 9-10, respectively, and stand rejected on the same basis accordingly.
As for Claim 14, which depends on Claim 13, Dong teaches wherein the one or more behavior characteristics includes one or more of: characteristics of an application running on the virtual machine (P2 ¶23 L1: “According to some examples, migration manager 114 may include logic and/or features to implement prediction algorithms to predict migration behaviors for selectively migrating VMs 112-1 to 112-n to destination node/server 120. The prediction algorithms may include determining separate predicted times [impact scores] for each VM to copy dirty memory pages to destination node/server 120 until remaining dirty memory pages fall below a threshold number (e.g., similar to completing a pre-memory copy phase). The separately predicted time periods may be based on respective VMs executing their respective applications to fulfill respective workloads. As described more below, these respective workloads may be used to determine separate working set patterns that are then used to predict VM migration behaviors based on network bandwidth allocated for VM migration.); a sensitivity of the virtual machine to an estimated brownout time, the estimated brownout time including an estimated duration of time that a virtual machine will provide limited performance while still maintaining a level of access to the virtual machine; a lifetime of the virtual machine, the lifetime including an indication of when the virtual machine is expected to expire; or a daily or weekly utilization pattern for the virtual machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 3 and 15 under 35 U.S.C. 103 as unpatentable over Dong in view of Fahs et al. (U.S. Pub. 2015/0370596):
As for Claim 3, which depends on Claim 1, Dong teaches determining a blackout downtime prediction factor for migrating VMs (P3 ¶27 L14: “The requirement for VM 112-2 to stop and resume at destination node/server 120 within the shutdown time [blackout] threshold may be set for meeting one or more QoS criteria, an SLA and/or RAS requirements. For example, the requirement may dictate a shutdown time threshold of less than a couple milliseconds.“), but does not consider a brownout time, or limited functionality state.
But Fahs teaches factoring a brownout state into the migration consideration, or wherein determining the impact score for each virtual machine from the plurality of virtual machines includes: applying a brownout prediction engine to the plurality of virtual machines, wherein the brownout prediction engine is trained to predict an estimated brownout time for live-migrating each virtual machine from the plurality of virtual machines, wherein the estimated brownout time includes an estimated duration of time that a virtual machine will provide limited performance while still maintaining a level of client access to the virtual machine; and wherein determining the impact score for the virtual machine is based on a sensitivity of the virtual machine to the estimated brownout time (P2 ¶15 L1: “To support smooth transitioning from the source host to the target host in either of the examples above, one or more rules may be installed on network devices such as the source and/or the host of the "other'' VM. For example, the rules may be installed by the controller. The rules may be specific to particular phases of the migration, such as brownout (e.g., when migration target is starting and virtual machine state is transferring from source host to target host), blackout (e.g., when the virtual machine is paused so the remaining VM state can be moved from source to target in preparation for VM resuming on target), post-blackout ( e.g., when migration is complete and the target is responsible for all processing), and cancellation (e.g., all migration-related set-ups are removed).”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Dong and Fahs because factoring in the brownout state of limited functionality would provide a more detailed view than just shutdown time alone enabling a more refined and better migration impact calculation. 
Claim 15 recites substantially the same subject matter as Claim 3 and stands rejected on the same basis accordingly.
+-_+_+_+
The Office rejects Claim 12 under 35 U.S.C. 103 as unpatentable over Dong in view of Peteva et al. (U.S. Pub. 2017/0199770):
As for Claim 12, which depends on Claim 1, Dong does not explicitly teach the limitations.
But Peteva teaches further comprising: identifying a threshold impact score; and wherein identifying the candidate virtual machines for live-migration is based on determining that the impact scores for the subset of virtual machines are greater than the threshold impact score (P2 ¶14 L1: “In some implementations, the method includes, responsive to the determination that at least one of the compared resource usage statistics exceeds the first set of threshold values, transmitting, via the processor, a command (e.g., API function) to the first host computing device to migrate the container associated with the compared resource usage statistics from the first host computing device to a second host computing device selected from a group of host computing devices, wherein the command includes (i) an identifier of the compared container determined to be exceeding the first set of threshold values and (ii) an identifier of the second host computing device.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Dong and Peteva as a matter of design choice.  One approach, Dong, focusses on the negative impact of migrating a VM to another node (how easy is the VM to move), the other approach, Peteva, focusses on the negative impact of keeping a high-consuming VM before it is moved off to another node (how costly is the VM to keep).  Either perspective is equally valid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-M (P1) and A-E (P2)*] and listed NPLs [*Entries U-X*] relate to VM migration and/or were cited in the parent case.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191
28 April 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191